DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a chamber containing a plasma source operable to deliver an ion beam to a wafer; an optical collection module operable with the chamber, the optical collection module comprising an optical device for measuring a light signal from a volume of the ion beam; and a detection module operable with the optical collection module, the detection module comprising a detector for receiving the measured light signal and outputting an electric signal corresponding to the measured light signal.”
Claims 11-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " a chamber containing a plasma source operable to deliver an ion beam to a wafer, wherein the ion beam is a ribbon ion beam; an optical collection module operable with the chamber, the optical collection module comprising: an optical device; a first plate adjacent the optical device, the first plate having a first aperture for receiving a light signal measured from a sample of the ion 
Claims 16-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "providing a chamber containing a plasma source delivering an ion beam to a wafer; measuring a light signal from a portion of the ion beam using an optical collection module operable with the chamber, the optical collection module comprising: an optical device adjacent the chamber; a first plate adjacent the optical device, the first plate having a first aperture receiving the measured light signal; and a second plate adjacent the first plate, the second plate having a second aperture receiving the measured light signal through the first plate; receiving the measured light signal at a detection module; and outputting an electric signal from the detection module, the electric signal corresponding to the measured light signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perel et al. (Patent No. US 7,078,712 B2) discloses monitoring contaminate particles, features and feature damage, temperatures and other such detectable quantities in such systems during ion implantation.
Simmons (Patent No. US 7,235,795 B2) discloses a particle sensor having a light source directing light across said ion beam path and a light sensor arranged to collect light from the light source which is scattered by contaminant particles in the ion beam and to detect light signals in the collected light to measure said flux.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878